
	
		II
		112th CONGRESS
		1st Session
		S. 1097
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Kyl (for himself,
			 Mr. Sessions, Mr. McCain, Mr.
			 Cornyn, Mr. Wicker,
			 Mr. Vitter, Mr.
			 Inhofe, Mr. Corker, and
			 Mr. Portman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To strengthen the strategic force posture of the United
		  States by implementing and supplementing certain provisions of the New START
		  Treaty and the Resolution of Ratification, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the New START Treaty Implementation
			 Act.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Use of funds on the modernization of nuclear
				weapons.
					Sec. 4. Limitation on nuclear force reductions.
					Sec. 5. Nuclear employment strategy.
					Sec. 6. Force analysis and assessment of the capabilities of
				the nuclear forces of the United States.
					Sec. 7. Annual assessment and report on the delivery platforms
				for nuclear weapons and the nuclear command and control system.
					Sec. 8. Missile defense.
					Sec. 9. Annual report on the plan for the modernization of the
				nuclear weapons stockpile, nuclear weapons complex, and delivery
				platforms.
					Sec. 10. Chemistry and Metallurgy Research Replacement nuclear
				facility and Uranium Processing Facility.
					Sec. 11. Policy on non-nuclear weapons systems.
					Sec. 12. Non-strategic nuclear weapon reductions and extended
				deterrence policy.
				
			2.DefinitionsIn this Act:
			(1)The term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
			(2)The term
			 covered nuclear systems means the following:
				(A)B–52H or B–2 bomber aircraft and nuclear
			 air-launched cruise missiles.
				(B)Trident ballistic
			 missile submarines, launch tubes, and Trident D–5 submarine-launched ballistic
			 missiles.
				(C)Minuteman III
			 intercontinental ballistic missiles and associated silos.
				(D)Nuclear warheads
			 or gravity bombs that can be delivered by the systems specified in subparagraph
			 (A), (B), or (C).
				(E)Nuclear weapons delivered by means other
			 than the systems specified in subparagraph (A), (B), or (C).
				(3)The term
			 New START Treaty means the Treaty between the United States of
			 America and the Russian Federation on Measures for the Further Reduction and
			 Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, with
			 Protocol, including Annex on Inspection Activities to the Protocol, Annex on
			 Notifications to the Protocol, and Annex on Telemetric Information to the
			 Protocol (Treaty Document 111–5).
			3.Use of funds on
			 the modernization of nuclear weapons
			(a)FindingsCongress finds the following:
				(1)The President of
			 the United States, in a letter dated December 18, 2010, declared, I
			 recognize that nuclear modernization requires investment for the long-term, in
			 addition to this one-year budget increase. That is my commitment to the
			 Congress that my Administration will pursue these programs and capabilities for
			 as long as I am President. In future years, we will provide annual updates to
			 the [report required under section 1251 of the National Defense Authorization
			 Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549)]..
				(2)Article 5, Section
			 1 of the New START Treaty declares, Subject to the provisions of this
			 Treaty, modernization and replacement of strategic offensive arms may be
			 carried out..
				(3)Secretary of Defense Robert Gates declared
			 on October 28, 2008, To be blunt, there is absolutely no way we can
			 maintain a credible deterrent and reduce the number of weapons in our stockpile
			 without either resorting to testing our stockpile or pursuing a modernization
			 program..
				(4)The November 2010 update to the report
			 required under section 1251 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549) stated, Notably,
			 stockpile requirements to fully implement the [Nuclear Posture Review] and the
			 New START Treaty have been refined. … Based on this additional work, and the
			 development of new information and insights, the President is prepared to seek
			 additional resources for the Weapons Activities account, over and above the FY
			 2011 FYNSP, for the FY 2012 budget and for the remainder of the FYNSP period
			 (FY 2013 to FY 2016). Specifically, the President plans to request $7.6 billion
			 for FY 2012 (an increase of $0.6 billion over the planned FY 2012 funding level
			 …). Given the extremely tight budget environment facing the Federal Government,
			 these requests to the Congress demonstrate the priority the [Administration]
			 places on maintaining the safety, security, and effectiveness of the
			 deterrent..
				(5)The Stockpile Stewardship Management Plan
			 for Fiscal Year 2011, dated May 2010, stated, The Laboratory Directors
			 will be expected to provide findings associated with the full range of [life
			 extension program] approaches, and to make a set of recommendations based
			 solely on their best technical assessments of the ability of each [life
			 extension program] approach to meet critical stockpile management goals
			 (weapons system safety, security, and effectiveness)..
				(6)Section 4204 of
			 the Atomic Energy Defense Act (50 U.S.C. 2524) (as amended by section 3113 of
			 the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 123 Stat. 2704)) established a stockpile management program to provide
			 for the effective management of the weapons in the nuclear weapons
			 stockpile.
				(7)The objectives of
			 the stockpile management program are, first and foremost, to increase
			 the reliability, safety, and security of the nuclear weapons stockpile of the
			 United States, as well as to further reduce the likelihood of
			 the resumption of underground nuclear weapons testing, to
			 achieve reductions in the future size of the nuclear weapons
			 stockpile, and to reduce the risk of an accidental detonation of
			 an element of the stockpile.
				(b)Sense of
			 Congress on life extension program deadlines
				(1)In
			 generalIt is the sense of Congress that the life extension
			 program deadlines described in paragraph (2) represent important deadlines that
			 must be met to sustain a safe, secure, and reliable nuclear stockpile and
			 credible deterrent.
				(2)Deadlines
			 describedThe life extension
			 program deadlines described in this paragraph are the deadlines identified in
			 the November 2010 update to the report required under section 1251 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2549) as follows:
					(A)Completion of the W76 build in fiscal year
			 2018.
					(B)Completion of the first production unit of
			 the B–61 in fiscal year 2017.
					(C)Beginning of the study of life extension
			 options for the W78 in fiscal year 2012.
					(D)Beginning of the study of a common warhead
			 for the W78 and the W88 in fiscal year 2012.
					(E)Beginning of the development of an Arming,
			 Fuzing, and Firing system for the W88 in fiscal year 2012.
					(3)Sense of
			 Congress on stockpile management programIt is the sense of
			 Congress that—
					(A)the primary
			 objective of the stockpile management program to increase the reliability,
			 safety, and security of the nuclear weapons stockpile of the United States, as
			 specified in section 4204(a) of the Atomic Energy Defense Act (50 U.S.C.
			 2524(a)), is of great importance;
					(B)all mechanisms
			 authorized by section 4204 of the Atomic Energy Defense Act for the stockpile
			 management program should be used to find the best means to increase the
			 reliability, safety, and security of the nuclear weapons stockpile; and
					(C)section 4204 of
			 the Atomic Energy Defense Act does not give preference to any one mechanism for
			 increasing the reliability, safety, and security of the nuclear weapons
			 stockpile over any other such mechanism.
					(c)PolicyIt
			 is the policy of the United States—
				(1)to accomplish the modernization and
			 replacement of the nuclear triad;
				(2)to sustain a
			 robust stockpile stewardship program and to maintain and modernize the nuclear
			 weapons production capabilities and capacities that will both—
					(A)ensure the safety,
			 reliability, and performance of the nuclear weapons of the United States at the
			 New START Treaty levels;
					(B)meet requirements for hedging against
			 possible international developments or technical problems, in conformance with
			 the policies of the United States and in support of nuclear deterrence,
			 extended deterrence, assurance, and defense; and
					(C)section 4204 of the Atomic Energy Defense
			 Act does not give preference to any one mechanism for increasing the
			 reliability, safety, and security of the nuclear weapons stockpile over any
			 other such mechanism;
					(3)to maintain the nuclear weapons
			 laboratories of the United States and preserve the core nuclear weapons
			 competencies of such laboratories;
				(4)that the President should not take any
			 action to retire or dismantle (or to prepare to retire or dismantle) any of the
			 covered nuclear systems unless modernization or replacement is occurring as
			 proposed in the plans under the report required by section 1251 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat.
			 2549), the November 2010 update to such report, and the reports required under
			 section 495 of title 10, United States Code, as added by section 9; and
				(5)that if the modernization plan is not
			 funded consistent with the annual report required under such section 495, such
			 failure would jeopardize the supreme interests of the United States and is
			 potential grounds for the withdrawal of the United States from the New START
			 Treaty in accordance with Article XIV of such Treaty.
				(d)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated to
			 the Department of Energy for fiscal year 2012 for the activities of the
			 National Nuclear Security Administration in carrying out programs necessary for
			 national security in the amount of $11,782,930,000, of which $7,629,716,000
			 shall be for weapons activities of the National Nuclear Security
			 Administration.
			4.Limitation on
			 nuclear force reductions
			(a)FindingsCongress makes the following
			 findings:
				(1)As of September 30, 2009, the stockpile of
			 nuclear weapons of the United States had been reduced by 84 percent from its
			 maximum level in 1967 and by more than 75 percent from its level when the
			 Berlin Wall fell in November 1989.
				(2)The number of non-strategic nuclear weapons
			 of the United States had declined by approximately 90 percent from September
			 30, 1991, to September 30, 2009.
				(3)On March 29, 2011, Assistant to the
			 President for National Security Affairs Thomas Donilon stated, As we
			 implement New START, we're making preparations for the next round of nuclear
			 reductions. Under the President's direction, the Department of Defense will
			 review our strategic requirements and develop options for further reductions in
			 our current nuclear stockpile, which stands at approximately 5,000 warheads,
			 including both deployed and reserve warheads. To develop these options for
			 further reductions, we need to consider several factors, such as potential
			 changes in targeting requirements and alert postures that are required for
			 effective deterrence..
				(b)Implementation
			 of New START Treaty
				(1)Limitation
					(A)Except as provided
			 by paragraph (2), the Secretary of Defense and the Secretary of Energy may not
			 obligate or expend amounts appropriated or otherwise made available to the
			 Department of Defense or the Department of Energy for any of fiscal years 2011
			 through 2017 to retire any covered nuclear system of the United States as
			 required by the New START Treaty.
					(B)Nothing in subparagraph (A) shall be
			 construed to limit any action (including verification) required by the New
			 START Treaty other than retiring any covered nuclear system of the United
			 States.
					(2)WaiverThe
			 Secretary of Defense and the Secretary of Energy may jointly waive the
			 limitation under paragraph (1)(A) for a covered nuclear system if—
					(A)the Secretaries
			 submit to the congressional defense committees written notice of the status of
			 carrying out the modernization plan described in the most recent report
			 required by section 495 of title 10, United States Code, as added by section 9;
			 and
					(B)with respect to such notice—
						(i)if
			 the notice describes that such plan is being carried out, a period of 30 days
			 has elapsed following the date on which the President submits to the
			 congressional defense committees such report that includes written notice of
			 the proposed retirement of such nuclear system, as required by subsection
			 (a)(1)(D) of such section 495; or
						(ii)if the notice describes that such plan is
			 not being carried out, a period of 180 days has elapsed following the date on
			 which the President submits to the congressional defense committees the report
			 described in clause (i).
						(3)Retire
			 definedIn this subsection,
			 the term retire, with respect to a covered nuclear system,
			 includes retiring, dismantling, eliminating or preparing to retire, dismantle,
			 or eliminate.
				(c)Prohibition on
			 reduction of stockpile hedge
				(1)In
			 generalExcept as provided in
			 paragraph (2), the Secretary of Defense and the Secretary of Energy may not
			 obligate or expend amounts appropriated or otherwise made available to the
			 Department of Defense or the Department of Energy to retire, dismantle, or
			 eliminate, or prepare to retire, dismantle, or eliminate, any nondeployed
			 strategic or non-strategic nuclear weapon until the date that is 90 days after
			 the date on which the Secretary of Energy submits to the congressional defense
			 committees written certification that—
					(A)the Chemistry and Metallurgy Research
			 Replacement nuclear facility (in this subsection referred to as the
			 nuclear facility) and the Uranium Processing Facility (in this
			 subsection referred to as the processing facility) are fully
			 operational;
					(B)the nuclear facility and the Plutonium
			 Facility–4 are together able to deliver to the nuclear weapons stockpile not
			 less than a total of 80 pits per year; and
					(C)the processing
			 facility is able to deliver to the nuclear weapons stockpile not less than 80
			 refurbished or new canned subassemblies per year.
					(2)ExceptionThe
			 prohibition under paragraph (1) does not apply to activities related to
			 surveillance of the nuclear weapons stockpile.
				(d)Prohibition on
			 unilateral reduction of nuclear weapons
				(1)In
			 generalPart I of subtitle A
			 of title 10, United States Code, is amended by adding at the end the following
			 new chapter:
					
						24Nuclear posture
				and missile defense
							
								Sec.
								491. Prohibition on unilateral reduction of nuclear
				  weapons.
							
							491.Prohibition on
				unilateral reduction of nuclear weaponsThe President may not retire, dismantle, or
				eliminate, or prepare to retire, dismantle, or eliminate, any nuclear weapon of
				the United States (including such deployed weapons and nondeployed weapons and
				warheads in the nuclear weapons stockpile) if such action would reduce the
				number of such weapons to a number that is less than the level described in the
				New START Treaty (as defined in section 494(c)) unless such action is required
				by a treaty or international agreement specifically approved with the advice
				and consent of the Senate pursuant to Article II, section 2, clause 2 of the
				Constitution.
							.
				(2)Clerical
			 amendmentsThe table of chapters at the beginning of subtitle A
			 of title 10, United States Code, and at the beginning of part I of such
			 subtitle, are each amended by inserting after the item relating to chapter 23
			 the following new item:
					
						
							24.
				  Nuclear posture and missile
				  defense491
						
						.
				  
				5.Nuclear
			 employment strategy
			(a)FindingsCongress makes the following
			 findings:
				(1)Section 1057 of
			 H.R. 5136, as passed by the House of Representatives during the 111th Congress,
			 included a requirement that any future reductions of the nuclear forces of the
			 United States below the level described in the New START Treaty be contingent
			 on the certification by the Secretary of Defense that such reduction
			 does not require a change in targeting strategy from counterforce targeting to
			 countervalue targeting.
				(2)On March 29, 2011, Assistant to the
			 President for National Security Affairs Thomas Donilon stated, As we
			 implement New START, we're making preparations for the next round of nuclear
			 reductions. Under the President's direction, the Department of Defense will
			 review our strategic requirements and develop options for further reductions in
			 our current nuclear stockpile, which stands at approximately 5,000 warheads,
			 including both deployed and reserve warheads. To develop these options for
			 further reductions, we need to consider several factors, such as potential
			 changes in targeting requirements and alert postures that are required for
			 effective deterrence..
				(b)Changes to
			 strategyChapter 24 of title 10, United States Code, as added by
			 section 4, is amended by adding at the end the following new section:
				
					492.Nuclear
				employment strategyThe
				President may not make any changes to the nuclear employment strategy of the
				United States unless—
						(1)the President
				submits to the congressional defense committees a report on such proposed
				changes, including—
							(A)the implication of
				such changes on the flexibility and resilience of the strategic forces of the
				United States and the ability of such forces to support the goals of the United
				States with respect to nuclear deterrence, extended deterrence, assurances for
				allies, dissuasion of potential peer competitors, and defense; and
							(B)certification that such proposed changes do
				not require a change in targeting strategy from counterforce targeting to
				countervalue targeting, nor do they result in the United States abandoning its
				second-to-none nuclear forces strategy; and
							(2)a period of 90
				days has elapsed after the date on which such report under paragraph (1) is
				submitted.
						.
				
			(c)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 491 the following
			 new item:
				
					
						492. Nuclear employment
				strategy.
					
					.
			6.Force analysis
			 and assessment of the capabilities of the nuclear forces of the United
			 States
			(a)In
			 generalNot later than March
			 1, 2012, the Secretary of Defense shall conduct a force analysis and net
			 assessment of the current and proposed nuclear forces of the United States to
			 determine whether such forces are capable of meeting the nuclear deterrence,
			 extended deterrence, assurance, and defense objectives of the United States in
			 the context of the current and anticipated nuclear and non-nuclear forces of
			 the Russian Federation and other countries.
			(b)ElementsThe force analysis and net assessment under
			 subsection (a) shall include the following:
				(1)Specific metrics to define and measure the
			 strategic sufficiency of the nuclear forces of the United States and the
			 sufficiency of forces necessary to meet the nuclear deterrence, extended
			 deterrence, assurance, and defense requirements of the United States.
				(2)An identification and assessment of the
			 nuclear strategies of the United States, and the role of nuclear weapons in
			 those strategies, as of the date of the force analysis and net assessment,
			 including—
					(A)how the United
			 States is prepared to limit damage to the United States and its allies if
			 deterrence fails; and
					(B)if the United
			 States requires such capabilities, an assessment of such capabilities.
					(3)An identification of the nuclear force
			 posture of the United States required to fulfill the nuclear deterrence,
			 extended deterrence, assurance, and defense strategies of the United States,
			 including the planning assumptions on which such posture is based.
				(4)Force-on-force
			 exchange modeling analyses to determine the vulnerability, survivability, and
			 effectiveness of current and proposed nuclear capabilities of the United States
			 in various scenarios (including a surprise attack and an electromagnetic pulse
			 attack by potential adversaries, including Russia, China, North Korea, Iran, or
			 terrorists armed with nuclear weapons) and taking into account various nuclear
			 postures (including day-to-day alert and generated alert).
				(5)An assessment of the implications of
			 disparities between the strategic and non-strategic nuclear weapons of the
			 United States and the strategic and non-strategic nuclear weapons of other
			 countries with respect to deterrence, extended deterrence, assurance, and
			 defense.
				(6)An assessment of the implications that
			 various force levels of the nuclear forces of the United States have on nuclear
			 proliferation, and the effect that such lower force levels have on the
			 motivation or inclination of other countries to increase their nuclear
			 capabilities, and the contingency plans of the United States to respond to such
			 an increase.
				(7)An assessment of the effect of the
			 conventional prompt global strike capabilities of the United States and other
			 countries on the ability of the United States to meet its deterrence, extended
			 deterrence, assurance, and defense requirements.
				(8)An assessment of the effect of the
			 ballistic missile defense capabilities of the United States and other countries
			 on the strategic balance and on the nuclear deterrence, extended deterrence,
			 assurance, and defense strategies of the United States.
				(9)An assessment of the flexibility and
			 resilience of the nuclear forces of the United States, including the potential
			 to upload nondeployed warheads and to modify weapons and warheads to meet
			 unexpected challenges.
				(10)Such other matters as the Secretary of
			 Defense considers appropriate regarding the capabilities of the nuclear forces
			 of the United States.
				(c)Participation of
			 other departments and agenciesIn conducting the force analysis
			 and net assessment under subsection (a), the Secretary of Defense shall provide
			 for the appropriate participation of the following:
				(1)The Director of
			 National Intelligence.
				(2)The Joint
			 Staff.
				(3)The Missile
			 Defense Agency.
				(4)The United States
			 Strategic Command.
				(5)Such other
			 elements or components of the Department of Defense as the Secretary of Defense
			 considers appropriate.
				(6)Such other
			 departments and agencies of the Federal Government as the Secretary of Defense
			 and the heads of such departments and agencies jointly consider
			 appropriate.
				(7)The national security laboratories (as
			 defined in section 3281 of the National Nuclear Security Administration Act (50
			 U.S.C. 2471)).
				(d)Report
				(1)Report
			 requiredNot later than September 1, 2012, the Secretary of
			 Defense shall submit to the appropriate committees of Congress a report on the
			 force analysis and net assessment.
				(2)FormThe report under paragraph (1) shall be
			 submitted in unclassified form (including as much detail as possible), but may
			 include a classified annex.
				(e)Independent
			 review
				(1)ReviewThe
			 Secretary of Defense shall provide for the review by one or more federally
			 funded research and development centers of the force analysis and net
			 assessment conducted under subsection (a).
				(2)ParticipantsThe
			 review under paragraph (1) shall also include the participation of the
			 following:
					(A)Such additional
			 individuals as the Secretary considers appropriate with expertise in matters
			 relating to—
						(i)force analysis and
			 net assessment; and
						(ii)the relationship between the force posture
			 of the United States and the nuclear deterrence, extended deterrence,
			 assurance, and defense goals of the United States.
						(B)A separate
			 individual (who may be a member of Congress) appointed by each of the
			 following:
						(i)The
			 Chairman of the Committee on Armed Services of the Senate.
						(ii)The
			 Ranking Member of the Committee on Armed Services of the Senate.
						(iii)The Chairman of
			 the Committee on Foreign Relations of the Senate.
						(iv)The
			 Ranking Member of the Committee on Foreign Relations of the Senate.
						(v)The
			 majority leader of the Senate.
						(vi)The
			 minority leader of the Senate.
						(vii)The Chairman of
			 the Committee on Armed Services of the House of Representatives.
						(viii)The Ranking
			 Member of the Committee on Armed Services of the House of
			 Representatives.
						(ix)The
			 Chairman of the Committee on Foreign Affairs of the House of
			 Representatives.
						(x)The
			 Ranking Member of the Committee on Foreign Affairs of the House of
			 Representatives.
						(xi)The
			 Speaker of the House of Representatives.
						(xii)The minority
			 leader of the House of Representatives.
						(3)ReportNot
			 later than 90 days after the date of the submittal to Congress of the report
			 under subsection (d)(1), the federally funded research and development center
			 conducting a review under paragraph (1) shall submit to the appropriate
			 committees of Congress a report on the results of the review.
				(f)Appropriate
			 committees of congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Select Committee on Intelligence of the Senate;
			 and
				(2)the Committee on
			 Armed Services and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
				7.Annual assessment
			 and report on the delivery platforms for nuclear weapons and the nuclear
			 command and control system
			(a)In
			 generalChapter 24 of title 10, United States Code, as added by
			 section 4, is further amended by adding at the end the following new
			 section:
				
					493.Annual
				assessment and report on the delivery platforms for nuclear weapons and the
				nuclear command and control system
						(a)Annual
				assessments(1)Each covered official
				shall annually assess the safety, security, reliability, sustainability,
				performance, and military effectiveness of the systems described in paragraph
				(2) for which such official has responsibility.
							(2)The systems described in this
				paragraph are the following:
								(A)Each type of delivery platform for
				nuclear weapons.
								(B)The nuclear command and control
				system.
								(b)Annual
				report(1)Not
				later than December 1 of each year, beginning in 2011, each covered official
				shall submit to the Secretary of Defense and the Nuclear Weapons Council
				established by section 179 of this title a report on the assessments conducted
				under subsection (a).
							(2)Each report under paragraph (1) shall
				include the following:
								(A)The results of the assessment.
								(B)An
				identification and discussion of any capability gaps or shortfalls with respect
				to the systems described in subsection (a)(2) covered under the
				assessment.
								(C)An
				identification and discussion of any risks with respect to meeting mission or
				capability requirements.
								(D)In
				the case of an assessment by the Commander of the United States Strategic
				Command, if the Commander identifies any deficiency with respect to a nuclear
				weapons delivery platform covered under the assessment, a discussion of the
				relative merits of any other nuclear weapons delivery platform type or
				compensatory measure that would accomplish the mission of such nuclear weapons
				delivery platform.
								(E)An
				identification and discussion of any matter having an adverse effect on the
				capability of the covered official to accurately determine the matters covered
				by the assessment.
								(c)Report to
				President and Congress(1)Not later than March 1 of each year,
				beginning in 2012, the Secretary of Defense shall submit to the President a
				report containing—
								(A)each report under subsection (b)
				submitted during the previous year, as originally submitted to the
				Secretary;
								(B)any comments that the Secretary considers
				appropriate with respect to each such report;
								(C)any conclusions that the Secretary
				considers appropriate with respect to the safety, security, reliability,
				sustainability, performance, or military effectiveness of the systems described
				in subsection (a)(2); and
								(D)any other information that the
				Secretary considers appropriate.
								(2)Not later than March 15 of each year,
				beginning in 2012, the President shall transmit to the congressional defense
				committees the report submitted to the President under paragraph (1), including
				any comments the President considers appropriate.
							(3)Each report under this subsection may be in
				classified form if the Secretary of Defense determines it necessary.
							(d)Covered official
				definedIn this section, the term covered official
				means—
							(1)the Commander of
				the United States Strategic Command;
							(2)the Director of
				the Strategic Systems Program of the Navy; and
							(3)the Commander of
				the Global Strike Command of the Air
				Force.
							.
				
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 492 the following
			 new item:
				
					
						493. Annual assessment and report on the
				delivery platforms for nuclear weapons and the nuclear command and control
				system.
					
					.
			8.Missile
			 defense
			(a)FindingsCongress finds that the President, in a
			 letter dated December 18, 2010, pledged the following:
				(1)The New START Treaty places no
			 limitations on the development or deployment of our missile defense
			 programs..
				(2)Starting in 2011, we will begin
			 deploying the first phase of the [European phased, adaptive approach to missile
			 defense], to protect large parts of southern Europe from short- and
			 medium-range ballistic missile threats. In subsequent phases, we will deploy
			 longer-range and more effective land-based standard missile-3 interceptors in
			 Romania and Poland to protect Europe against medium- and intermediate-range
			 ballistic missiles. In the final phase, planed for the end of the decade,
			 further upgrades of the SM–3 interceptor will provide an ascent-phase intercept
			 capability to augment our defense of NATO European territory, as well as that
			 of the United States, against future threats of ICBMs launched from
			 Iran..
				(3)Regardless of Russia’s actions in
			 this regard, as long as I am President, and as long as the Congress provides
			 the necessary funding, the United States will continue to develop and deploy
			 effective missile defenses to protect the United States, our deployed forces,
			 and our allies and partners. My Administration plans to deploy all four phases
			 of the [European phased, adaptive approach to missile defense]..
				(b)PolicyIt
			 is the policy of the United States—
				(1)that defenses against ballistic missiles
			 are essential for nuclear deterrence, extended deterrence, assurance, and
			 defense strategies;
				(2)that any further
			 limitations on the missile defense capabilities of the United States are not in
			 the national security interests of the United States;
				(3)that policies
			 based on mutual assured destruction or intentional vulnerability to strategic
			 attack can be contrary to the safety and security of both the United States and
			 the Russian Federation, and both countries share a common interest in defensive
			 capabilities that help both to move cooperatively as soon as possible away from
			 a strategic relationship based on mutual vulnerability;
				(4)that the United
			 States will welcome steps by Russia to also adopt a fundamentally defensive
			 strategic posture that no longer views robust strategic defensive capabilities
			 as undermining the overall strategic balance;
				(5)to improve the strategic defensive
			 capabilities of the United States both quantitatively and qualitatively during
			 the period that the New START treaty is in effect, and such improvements are
			 consistent with the Treaty;
				(6)that no future
			 agreement with Russia on cooperative missile defense, non-strategic nuclear
			 weapons, further strategic weapons reductions, or any other matter shall
			 include any restrictions on the missile defense options of the United States in
			 Europe or elsewhere; and
				(7)to defend the
			 United States and its allies in the North Atlantic Treaty Organization from all
			 missile threats, including from short-range ballistic missiles.
				(c)Sense of
			 CongressIt is the sense of
			 Congress that, given congressional concern about missile defense issues, the
			 President should offer both Houses of Congress regular briefings, not less than
			 twice each year, to the Committees on Foreign Relations and Armed Services of
			 the Senate, and the Committees on Foreign Affairs and Armed Services of the
			 House, on all missile defense issues related to the New START Treaty and on the
			 progress of United States-Russia dialogue and cooperation regarding missile
			 defense.
			(d)Limitations on
			 missile defense
				(1)In
			 generalChapter 24 of title 10, United States Code, as added by
			 section 4, is further amended by adding at the end the following new
			 section:
					
						494.Certain
				limitations on missile defense
							(a)In
				generalAny agreement with a
				country or international organization or amendment to the New START Treaty
				(including an agreement made by the Bilateral Consultative Commission
				established by the New START Treaty) concerning the missile defense
				capabilities of the United States shall not be binding on the United States,
				and shall not enter into force with respect to the United States, unless after
				the date of the enactment of this section, such agreement or amendment is
				specifically approved with the advice and consent of the Senate pursuant to
				Article II, section 2, clause 2 of the Constitution.
							(b)Annual
				notificationNot later than January 31 of each year, beginning in
				2012, the President shall submit to the congressional defense committees a
				notification of—
								(1)whether the
				Russian Federation has recognized during the previous year the sovereign right
				of the United States to pursue quantitative and qualitative improvements in
				missile defense capabilities; and
								(2)whether during any
				treaty negotiations or other Government-to-Government contacts between the
				United States and the Russian Federation (including under the auspices of the
				Bilateral Consultative Commission established by the New START Treaty) during
				the previous year a representative of the Russian Federation suggested that a
				treaty or other international agreement include, with respect to the United
				States—
									(A)restricting
				missile defense capabilities, military capabilities in space, or conventional
				prompt global strike capabilities; or
									(B)reducing the
				number of non-strategic nuclear weapons deployed in Europe.
									(c)New START Treaty
				definedThe
				term New START Treaty means the Treaty between the United States
				of America and the Russian Federation on Measures for the Further Reduction and
				Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, with
				Protocol, including Annex on Inspection Activities to the Protocol, Annex on
				Notifications to the Protocol, and Annex on Telemetric Information to the
				Protocol (Treaty Document
				111–5).
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 493 the following
			 new item:
					
						
							494. Certain limitations on missile
				defense.
						
						.
				(e)Restriction of
			 funds for certain treaty negotiations
				(1)RestrictionNo
			 funds available to the Department of State or any other Federal department or
			 agency may be obligated or expended during fiscal year 2012 or any fiscal year
			 thereafter for travel expenses related to treaty negotiations concerning the
			 possible reduction of covered nuclear systems of the United States until the
			 date on which the certification under paragraph (2) is transmitted to
			 Congress.
				(2)CertificationNot later than 30 days after the date of
			 the enactment of this Act, the President shall transmit to Congress written
			 notification that negotiations described in paragraph (1) will not include
			 restricting the missile defense capabilities of the United States.
				9.Annual report on
			 the plan for the modernization of the nuclear weapons stockpile, nuclear
			 weapons complex, and delivery platforms
			(a)Annual
			 reportChapter 24 of title
			 10, United States Code, as added by section 4, is further amended by adding at
			 the end the following new section:
				
					495.Annual report
				on the plan for the modernization of the nuclear weapons stockpile, nuclear
				weapons complex, and delivery platforms
						(a)Report on the
				plan for the nuclear weapons stockpile, nuclear weapons complex, and delivery
				platforms(1)Together with the budget of the President
				submitted to Congress under section 1105(a) of title 31, United States Code,
				the President, in consultation with the Secretary of Defense and the Secretary
				of Energy, shall transmit to the congressional defense committees, the
				Committee on Foreign Relations of the Senate, and the Committee on Foreign
				Affairs of the House of Representatives a detailed report on the plan
				to—
								(A)enhance the safety, security, and
				reliability of the nuclear weapons stockpile of the United States;
								(B)modernize the nuclear weapons
				complex;
								(C)maintain, modernize, or replace the
				delivery platforms for nuclear weapons; and
								(D)retire, dismantle, or eliminate any covered
				nuclear system.
								(2)Each report required under paragraph
				(1) shall include the following:
								(A)A detailed description of the plan to
				enhance the safety, security, and reliability of the nuclear weapons stockpile
				of the United States.
								(B)A
				detailed description of the plan to modernize the nuclear weapons complex,
				including improving the safety of facilities, modernizing the infrastructure,
				and maintaining the key capabilities and competencies of the nuclear weapons
				workforce, including designers and technicians.
								(C)A
				detailed description of the plan to maintain, modernize, and replace delivery
				platforms for nuclear weapons.
								(D)A
				detailed estimate of budget requirements, including the costs associated with
				the plans outlined under subparagraphs (A) through (C), over the 10-year period
				following the date of the report.
								(E)A
				detailed description of the steps taken to implement the plan submitted in the
				previous year.
								(b)Advice of
				directors of nuclear facilities and laboratoriesTogether with the budget of the President
				submitted to Congress under section 1105(a) of title 31, United States Code,
				during each fiscal year in which a report is transmitted under subsection (a),
				the directors of the nuclear facilities and laboratories shall each submit to
				the congressional defense committees, the Committee on Foreign Relations of the
				Senate, the Committee on Foreign Affairs of the House of Representatives, the
				Secretary of Defense, and the Secretary of Energy an independent report on the
				implementation of and the funding for the plans outlined under subparagraphs
				(A) and (B) of subsection (a)(2).
						(c)FormEach report required by this section shall
				be submitted in unclassified form (including as much detail as possible), but
				may include a classified annex.
						(d)DefinitionsIn this section:
							(1)The term
				covered nuclear systems means the following:
								(A)B–52H or B–2 bomber aircraft and nuclear
				air-launched cruise missiles.
								(B)Trident ballistic
				missile submarines, launch tubes, and Trident D–5 submarine-launched ballistic
				missiles.
								(C)Minuteman III
				intercontinental ballistic missiles and associated silos.
								(D)Nuclear warheads
				or gravity bombs that can be delivered by the systems specified in subparagraph
				(A), (B), or (C).
								(E)Nuclear weapons delivered by means other
				than the systems specified in subparagraph (A), (B), or (C).
								(2)The term
				nuclear facilities and laboratories means the following:
								(A)Los Alamos National Laboratory, Los Alamos,
				New Mexico.
								(B)Sandia National Laboratories, Albuquerque,
				New Mexico.
								(C)Lawrence Livermore National Laboratory,
				Livermore, California.
								(D)The Kansas City Plant, Kansas City,
				Missouri.
								(E)The Nevada National Security Site,
				Nevada.
								(F)The Pantex Plant, Amarillo, Texas.
								(G)The Savannah River Site, Aiken, South
				Carolina.
								(H)The Y–12 Plant, Oak Ridge,
				Tennessee.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 494 the following
			 new item:
				
					
						495. Annual report on the plan for the
				modernization of the nuclear weapons stockpile, nuclear weapons complex, and
				delivery
				platforms.
					
					.
			10.Chemistry and
			 Metallurgy Research Replacement nuclear facility and Uranium Processing
			 Facility
			(a)FindingsCongress makes the following
			 findings:
				(1)The Stockpile Stewardship Management Plan
			 for Fiscal Year 2011, dated May 2010, stated that the Chemistry and Metallurgy
			 Research Replacement building and the Uranium Processing Facility are
			 the highest physical infrastructure priorities for the nuclear
			 enterprise.
				(2)The November 2010 update to the report
			 required under section 1251 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2549) stated, The
			 Administration is committed to fully fund the construction of the Uranium
			 Processing Facility (UPF) and the Chemistry and Metallurgy Research Replacement
			 (CMRR)..
				(3)A Department of Energy briefing book
			 regarding the fiscal year 2012 budget stated, with respect to the Chemistry and
			 Metallurgy Research Replacement nuclear facility, The increased funding
			 level in the FY 2012–FY 2016 period is needed to support the required schedule
			 of construction completion in FY 2020 and a ramp-up to full operations by FY
			 2023..
				(4)The briefing book
			 also stated, with respect to the Uranium Processing Facility, The
			 increased funding level in the FY 2012–FY 2016 period is needed to support the
			 NNSA’s priority to phase out operations in Building 9212 and move required
			 chemical processing activities from Building 9212 into UPF in FY 2020, with a
			 ramp-up to full operations in UPF by FY 2024..
				(b)CMRR and
			 UPFOf amounts authorized to
			 be appropriated for weapons activities of the National Nuclear Security
			 Administration, the Secretary of Energy shall—
				(1)accelerate, to the extent possible, the
			 design and engineering phase of the Chemistry and Metallurgy Research
			 Replacement nuclear facility (in this section referred to as the nuclear
			 facility) and the Uranium Processing Facility (in this section referred
			 to as the processing facility) in order for—
					(A)the construction
			 of both facilities to be completed by not later than 2020;
					(B)both the nuclear
			 facility and the processing facility to begin nuclear operations by not later
			 than 2020; and
					(C)both the nuclear facility and the
			 processing facility to be fully operational by not later than 2023 and 2024,
			 respectively; and
					(2)together with the budget of the President
			 submitted to Congress under section 1105(a) of title 31, United States Code,
			 for fiscal years 2013 through 2024, submit to the congressional defense
			 committees a report including—
					(A)certification of
			 the acceleration described in paragraph (1); and
					(B)identification of the funding amounts
			 necessary, including on a multiyear basis as appropriate, for the nuclear
			 facility and the processing facility upon completion of the design and
			 engineering phase of such facilities.
					11.Policy on
			 non-nuclear weapons systemsIt
			 is the policy of the United States that conventionally armed, strategic-range
			 weapons systems not co-located with nuclear armed systems do not affect
			 strategic stability between the United States and the Russian
			 Federation.
		12.Non-strategic
			 nuclear weapon reductions and extended deterrence policy
			(a)Policy on
			 non-Strategic nuclear weaponsIt is the policy of the United
			 States—
				(1)to pursue negotiations with the Russian
			 Federation aimed at the reduction of deployed and non-deployed non-strategic
			 nuclear forces of the Russian Federation;
				(2)that non-strategic nuclear weapons should
			 be considered when weighing the balance of the nuclear forces of the United
			 States and Russia; and
				(3)that any
			 geographical relocation or storage of non-strategic nuclear weapons by Russia
			 does not constitute a reduction or elimination of such weapons.
				(b)Policy on
			 extended deterrence commitment to EuropeIt is the policy of the United States
			 that—
				(1)it maintains its commitment to extended
			 deterrence, specifically the nuclear alliance of the North Atlantic Treaty
			 Organization, as an important component of ensuring and linking the national
			 security interests of the United States and the security of its European
			 allies;
				(2)forward-deployed nuclear forces of the
			 United States shall remain based in Europe in support of the nuclear policy and
			 posture of NATO; and
				(3)the presence of nuclear weapons of the
			 United States in Europe—combined with NATO’s unique nuclear sharing
			 arrangements under which non-nuclear members participate in nuclear planning
			 and possess specially configured aircraft capable of delivering nuclear
			 weapons—contributes to the cohesion of NATO and provides reassurance to allies
			 and partners who feel exposed to regional threats.
				(c)Limitation on
			 reduction, consolidation, or withdrawal of nuclear forces based in
			 EuropeIn light of the policy
			 expressed in subsections (a) and (b), no action may be taken to effect or
			 implement the reduction, consolidation, or withdrawal of nuclear forces of the
			 United States that are based in Europe unless—
				(1)the reduction, consolidation, or withdrawal
			 of such nuclear forces is requested by the government of the host nation in the
			 manner provided in the agreement between the United States and the host nation
			 regarding the forces; or
				(2)the President certifies that—
					(A)NATO member states have considered the
			 reduction, consolidation, or withdrawal in the High Level Group and NATO has
			 decided to support such reduction, consolidation, or withdrawal; and
					(B)each NATO member state has separately
			 concurred that the remaining nuclear forces of the United States that are based
			 in Europe after such reduction, consolidation, or withdrawal would provide a
			 commensurate or better level of assurance and credibility as before such
			 reduction, consolidation, or withdrawal.
					(d)NotificationUpon any decision to reduce, consolidate,
			 or withdraw the nuclear forces of the United States that are based in Europe,
			 the President shall submit to the Committees on Armed Services of the Senate
			 and House of Representatives a notification containing—
				(1)the certification required by subsection
			 (c)(2);
				(2)justification for such reduction,
			 consolidation, or withdrawal; and
				(3)an assessment of how NATO member states, in
			 light of such reduction, consolidation, or withdrawal, assess the credibility
			 of the deterrence capability of the United States in support of its commitments
			 undertaken pursuant to article 5 of the North Atlantic Treaty, signed at
			 Washington, District of Columbia, on April 4, 1949, and entered into force on
			 August 24, 1949 (63 Stat. 2241; TIAS 1964).
				(e)Notice and wait
			 requirementThe President may
			 not commence a reduction, consolidation, or withdrawal of the nuclear forces of
			 the United States that are based in Europe for which the certification required
			 by subsection (c)(2) is made until the expiration of a 180-day period beginning
			 on the date on which the President submits the report under subsection (d)
			 containing the certification.
			
